Case 1:20-cv-02057-RPK-RER Document 20 Filed 08/26/21 Page 1 of 2 PageID #: 185




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------x

 ALI SIMHAQ,
                           Plaintiff,

                  -against-                                        MEMORANDUM AND ORDER
                                                                     20-CV-2057 (RPK) (RER)
 KID CARTER TOURING,                     INC.     and
 AARON CARTER,

                           Defendants.

 ----------------------------------------------------x
 RACHEL P. KOVNER, United States District Judge:

         Ali Simhaq brought this action against Kid Carter Touring, Inc., and Aaron Carter for

 copyright infringement under Section 501 of the Copyright Act, 17 U.S.C. § 501, and Section

 1202(b) of the Digital Millennium Copyright Act, 17 U.S.C. § 1202. See Compl. (Dkt. #1).

 Defendants were served but never appeared.                  See Executed Summons (Dkt. #7); Executed

 Summons (Dkt. #8); Request for Certificate of Default (Dkt. #9); Entry of Default (Dkt. #10).

 Plaintiff moved for default judgment. See Mot. for Default J. (Dkt. #14). Plaintiff’s motion was

 referred to Magistrate Judge Ramon E. Reyes, Jr., for a report and recommendation. See Order

 Referring Mot. (Feb. 18, 2021).

         Judge Reyes, Jr., recommends that the motion for default judgment be granted, and that

 plaintiff be awarded a total of $7,220 as well as post-judgment interest.             See Report and

 Recommendation (“R. & R.”) at 15 (Dkt. #1). A district court may “accept, reject, or modify, in

 whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

 636(b)(1). No party has objected to the R. & R. within the time required by Section 636(b)(1).

         When no party has objected to a magistrate judge’s recommendation, the recommendation

 is reviewed, at most, for “clear error.” See Fed. R. Civ. P. 72(b), Advisory Committee’s Notes

                                                         1
Case 1:20-cv-02057-RPK-RER Document 20 Filed 08/26/21 Page 2 of 2 PageID #: 186




 (1983) (“When no timely objection is filed, the court need only satisfy itself that there is no clear

 error on the face of the record in order to accept the recommendation.”); see, e.g., Alvarez Sosa v.

 Barr, 369 F. Supp. 3d 492, 497 (E.D.N.Y. 2019). Clear error will only be found only when, upon

 review of the entire record, the Court is left with “the definite and firm conviction that a mistake

 has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006). I have reviewed

 Judge Reyes, Jr.’s report and recommendation and, having found no clear error, adopt it in full.

 Plaintiff’s motion for default judgment is granted. Damages, fees, and costs are awarded as

 calculated in the report and recommendation. Plaintiff is directed to serve a copy of this order on

 defendant. The Clerk of Court is directed to enter judgment accordingly and to close this case.

          SO ORDERED.

                                                /s/ Rachel Kovner
                                               RACHEL P. KOVNER
                                               United States District Judge

 Dated:         August 26, 2021
                Brooklyn, New York




                                                  2
